IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00433-CV

BRAD PARSONS,
                                                           Appellant
v.

BANK OF AMERICA, GREEN TREE
SERVICING, LLC., JAMIE SILVER,
INDIVIDUALLY, JOHNSON & SILVER, LLP,
                                                           Appellees


                          From the 249th District Court
                             Johnson County, Texas
                           Trial Court No. C201300162


                          MEMORANDUM OPINION


      Brad Parsons appeals from the trial court’s order dismissing his suit with

prejudice against Jaime Silver, individually, and Johnson & Silver, LLP. By letter dated

December 11, 2013, the Clerk of this Court notified Parsons that the appeal was subject

to dismissal because it appeared that his notice of appeal was untimely. See TEX. R. APP.

P. 26.1. By the same letter, the Clerk also warned Parsons that the Court would dismiss

the appeal unless, within 10 days from the date of the letter, a response was filed

showing grounds for continuing the appeal. Parsons filed a response in which he
asserts that because of other actions by the trial court, his notice of appeal was

premature and that he does not wish to “perfect or prosecute his prematurely filed”

notice of appeal.

        Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(a).1

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208

(West Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the

rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed.



                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 9, 2014
[CV06]



1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Texas Supreme Court, a petition for review must be filed with the Texas Supreme Court clerk within 45
days after either the date the court of appeals’ judgment was rendered or the date the last ruling on all
timely motions for rehearing was made by the court of appeals. TEX. R. APP. P. 53.7(a).


Parsons v. Bank of America                                                                          Page 2